NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                            No. 20-2550
                           _____________

               H. FRANK FIFE and JOHN G. AND
            ELIZABETH STEELMAN FOUNDATION,
                                       Appellants

                                  v.

        ATTORNEY GENERAL UNITED STATES OF AMERICA;
    SECRETARY UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; COMMISSIONER UNITED STATES CUSTOMS & BORDER
  PROTECTION; DIRECTOR UNITED STATES IMMIGRATION AND
 CUSTOMS ENFORCEMENT; JUDSON W. MURDOCK, II, in his official
 capacity as Houston CBP Director of Field Operations, individually, jointly,
                 separately and in the alternative

                          ______________

            On Appeal from United States District Court
                    for the District of New Jersey
                     (D. C. No. 1-19-cv-13912)
          District Court Judge: Honorable Noel L. Hillman
                           ______________

        Submitted Pursuant to Third Circuit L.A.R. 34.1(a) on
                          March 9, 2021
                         ______________

 Before: Chief Judge, SMITH, McKEE, and AMBRO, Circuit Judges

                   (Opinion filed: April 23, 2021)
                                _______________________

                                       OPINION*
                                _______________________
McKee, Circuit Judge.

       H. Frank Fife and the John G. and Elizabeth Steelman Foundation appeal the

District Court decision dismissing their Complaint for lack of standing. We will affirm

substantially for the reasons set forth by the District Court in its well-reasoned and

thorough opinion. We will only briefly elaborate.1

       Appellants contend that the Government inflicted concrete and particularized harm

on them by barring a third party (Erika Contreras) from reentry to the United States. That

third party is not a party to this litigation.2 They nevertheless argue that Contreras’

expedited removal represents both pecuniary and nonpecuniary loss, multiple notice and

due process violations, and a deprivation of their liberty and property interests.3

       Appellants erroneously characterize the Sponsorship Agreement and related

documents as a “contract” between them, Contreras, the school she attended, and the

Government.4 Despite their creative arguments to the contrary, the District Court

recognized that Appellants’ assistance to Contreras was purely gratuitous. They



*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not
constitute binding precedent.
1
  The District Court had original jurisdiction pursuant to 28 U.S.C. § 1331. We have
appellate jurisdiction under 28 U.S.C. § 1291. We review “dismissals for lack of standing
de novo.” Common Cause of Pa. v. Pa., 558 F.3d 249, 257 (3d Cir. 2009) (quoting
Graden v. Conexant Sys. Inc., 496 F.3d 291, 294 n. 2 (3d Cir. 2007)).
2
  Appellant Br. at 14-15.
3
  Id.
4
  Appellant Br. at 19-20, 26-29.
                                              2
previously conceded that they were “to receive nothing in return” for financing

Contreras’ education.5 Accordingly, Appellants have not met their burden of establishing

Article III standing,6 and we need not reach their claims of prudential standing.

       For the foregoing reasons, we will affirm the judgment of the District Court.




5
  App. 92 at ¶ 138.
6
  Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992) (“The party invoking federal
jurisdiction bears the burden of establishing these elements.”).
                                             3